Title: Pennsylvania Assembly: Reply to the Governor, 17 May 1755
From: Pennsylvania Assembly
To: 


The Assembly met on May 12 pursuant to its adjournment. They voted Franklin their thanks for his services to the army, resolved to defray the costs of the roads being built through Cumberland County to Wills Creek and the Monongahela, paid a few bills, replied to Governor Morris’ amendments to the bill regulating the importation of German servants, and on May 15, having made no appropriation for defense, informed the governor they would adjourn on May 17. Morris replied at once, May 16, rebuking them for inactivity, reciting their offenses in his eyes, and charging them with “trifling with the King’s Commands” and attempting “to take Advantage of your Country’s Danger, to aggrandize and render permanent your own Power and Authority, and to destroy that of the Crown,” by “grasping at the Disposition of all Publick Money, and at the Power of filling all the Offices of Government, especially those of the Revenue.” The Assembly named Evan Morgan, Franklin, Mahlon Kirkbride, George Ashbridge, Arthur Patterson, John Wright, and James Burnside to draft an answer. This was reported the next day, read, approved, transcribed, and sent to the governor; and the House adjourned.
 
May it please the Governor,
[May 17, 1755]
When we met, in Obedience to the Governor’s Summons, on the 17th of March last, we really brought with us the sincerest Inclinations to promote the publick Service, by granting the Supplies expected by the Crown; and we trust it will appear to all who impartially examine the Proceedings of that Session, that we did every Thing in our Power, as our Affairs were then circumstanced; and consequently that the Danger to which this Country stood exposed, and his Majesty’s repeated and affectionate Calls, had great Weight with us, whatever they had with the Governor.
The Bill we sent up, for striking the Sum of Twenty-five Thousand Pounds, and giving the same to the King’s Use, and for providing a Fund to sink it, had nothing extraordinary in its Nature, or differing from other Bills heretofore passed or presented for like Purposes in this Province, excepting that the Sum given was extraordinary, compared with the Time proposed for sinking it; the Sum for the Canada Expedition, in the last War, being but Five Thousand Pounds, to be sunk in ten Years, and this Sum, tho’ five Times greater, was to be sunk by the same Fund, in the same Number of Years. In the Bill, Five Thousand Pounds of the Sum was appropriated to pay for Provisions bought and given for the Use of the Forces in Virginia, under General Braddock; Ten Thousand Pounds more was given to buy Provisions for the New-England Forces under his Command; Five Thousand Pounds more was subjected to his Order, and to be disposed of for the King’s Service as he should think fit; and the remaining Five Thousand Pounds was appropriated for the Subsistence of Indians taking Refuge in this Province, Payment of Posts or Expresses, Hire of Carriages, Clearing of Roads, and other necessary contingent Expences for the King’s Service, as might be incumbent on this Government to discharge. Thus the whole Twenty-five Thousand Pounds was appropriated to the King’s Service; and almost all of it to the immediate Use of General Braddock, or to such Purposes as were by him especially recommended in his Letters, laid before the House by the Governor. The Members of the House, mentioned by the Governor, were to have no Share in the Disposition of it; it was disposed of by the Bill, and they could only have the Trouble of laying it out according to the Appropriation, and keeping the Accounts. This is Truth, and well known to the Governor, if he perused our Bill with any Degree of Attention: Yet how differently is it represented in the Governor’s Message! It is called only, “A Bill for striking Twenty-five Thousand Pounds;” which is but a Part of the Title, the Words, “and for giving the same for the King’s Use,” being (as it would seem) carefully omitted, lest they might militate against the Assertion which immediately follows, that “Twenty Thousand Pounds of it was subjected to the Disposition of some Members of the House, and of the Assembly for the Time being.” Then it is said, “It gave General Braddock a Power over no more than Five Thousand Pounds,” because it gave him a Power to draw for, and appropriate as he pleased, no more than that Sum, tho’ all the Twenty-five Thousand Pounds (except a small Part for the Support of Indian Refugees, which is likewise for the King’s Service) was appropriated for his, and his Army’s Use, or Services by him required; and we cannot learn that any other Colony besides, hath given, or offered to give, that Gentleman a Power over as many Pence. Great Subtilty and Dexterity appear in this Manner of disguising Truths, and changing Appearances, but we see in it very little Candour or Ingenuity.
In the next Paragraph of the Governor’s Message, there are many Assertions in which we think we are equally misrepresented; we are charged with “offering Money in a Way, and upon Terms which we knew the Governor could not, consistent with his Duty to the Crown, consent to.” We really thought, and still think, it was inconsistent with his Duty to the Crown to refuse it: If we are mistaken, ’tis an Error in Judgment; we have appealed to our gracious King on this Head, and we hope for a favourable Determination. We are charged with “trifling with the King’s Commands, and refusing to give at all,” tho’ we have actually given great Sums in Obedience to those Commands, and earnestly endeavoured to give much greater, which the Governor refused, unless we would give in a Manner which we think inconsistent with our present just Liberties and Privileges, held under the Royal Charter. We are charged with “resolving to aggrandize our own Power, and destroy that of the Crown:” A Charge, as we conceive, utterly groundless, and for which we have never given the least Foundation. We are charged with a “Scheme of Independency.” We have no such Scheme, nor ever had; nor do we, as a Part of the Legislature, desire any Independency but what the Constitution authorizes, which gives us a Right to judge for ourselves and our Constituents, of the Utility and Propriety of Laws, or Modes of Laws, about to be made; and does not yet, and we confide never will, oblige us to make Laws by Direction. We are charged with grasping at the Disposition of all publick Money, and at the Power of filling all the Offices of Government; a Charge, as we conceive, equally groundless and invidious: We have, by Law, a Right to dispose of some publick Money, and we cannot be properly said to grasp at what we are in Possession of: That Part of the publick Money which the Governor receives, arising by Licenses, &c. great as it is, he disposes of as he pleases, and we have never attempted to interfere in it; nor can one Instance be given of our attempting to fill any Office, which we are not by some express Law impowered to fill. But the heaviest Charge of this Paragraph concludes it; the Governor is pleased to say, “When his Majesty and the Nation are at the Expence of sending Troops for the Protection of these Colonies, you refuse to furnish them with Provisions and necessary Carriages, tho’ your Country is full of both; unless you can at the same time encroach upon the Rights of the Crown.” This Charge is really amazing! It requires, however, no other Answer, than a simple Relation of Fact. In the same Session, and as soon as it appeared there was no Hope of obtaining the Bill for giving Twenty Thousand Pounds to the King’s Use, and many Weeks before the Forces arrived, we voted and gave Five Thousand Pounds to purchase Provisions and other Necessaries for those Forces; these Provisions were accordingly bought, and are sent to Virginia, being the full Quantity required of us: We have since given Ten Thousand Pounds to purchase Provisions for the New-England Forces; it was given as soon as requested, and before the Troops were raised; those Provisions are most of them actually purchased, great Part sent away, and all will probably be at the Place appointed before they are wanted. We gave not a Pound of Provision less than was asked of us, and all the Carriages required of us have been furnished. This has been done with the greatest Readiness and Alacrity, and done, we conceive, without the least Encroachment on the Rights of the Crown, unless “borrowing Money on our own Credit” (which we thought even every private Man had a Right to do, if he had any Credit) be indeed such an Encroachment.
Indeed the next Paragraph begins with charging this upon us as a Crime,”You have,” the Governor is pleased to say, “by a Vote of your own House, without the Consent of the Government, impowered a Committee of your Members to borrow Money upon the Credit of the Assembly, and to dispose of the same to certain Uses in that Vote mentioned.” By this Caution in expressing the Uses, a Stranger might imagine, that they were wicked, if not treasonable Uses; and that the Governor, out of mere Tenderness for his People, forbore to explain them: But the Uses mentioned in the Votes, are, to purchase fresh Victuals, and other Necessaries, for the Use of the King’s Troops at their Arrival; and to purchase and transport Provisions, requested by the Government of the Massachusetts-Bay, to victual the Forces about to march for securing his Majesty’s Territories. These are the Uses, in the Votes mentioned, and the only Uses; and we can conceive no Reason for touching them so gently by the Name of certain Uses, unless the Governor thought, that being more explicit on the Uses, might seem to lessen, in some Degree, the heinous Crime of borrowing Money on our own Credit.
The Governor is pleased to add, “You have also, by Votes and Resolves of your own House, created Bills, or Notes of Credit, made payable to the Bearers thereof, to the Amount of Fifteen Thousand Pounds, which you have issued in Lieu of Money, and they are now circulating in this Province, without the Approbation of the Government.” This Charge, we presume, will, like the rest, vanish on a little Explanation. By the Laws of this Province now in Force, and which have received the Royal Assent, the Disposition of the Interest-Money, and Excise, is vested in the Assembly for the Time being: Out of this Revenue the Assemblies have, from Time to Time, defray’d the Charges of Government. The constant Method of Payment was always this; when an Account against the Publick was allowed, or any Expence for publick Service agreed to, an Order issued, drawn on the Treasurer, or Trustees of the Loan-Office, and signed by the Speaker, or the Clerk, by Order of the House. As these Orders were generally paid on Sight, they naturally obtained some Credit, and sometimes passed through several Hands before Payment was demanded. At the last Settlement of the Publick Accounts, it appeared, that a considerable Sum of this Interest and Excise-Money, over which the Assembly alone had a legal Power, ought to be in the Hands of the Treasurer and Trustees. The Governor himself was pleased to point this Money out to us, to compute the Sum, and urge the House to make Use of it, when in January last he refused their Bill for giving Twenty-five Thousand Pounds to the King’s Use. The House alledged, and truly, that the Money was outstanding in many Hands, and could not suddenly be collected, without distressing and ruining the People. However, on the Credit of this Fund, we voted the first Five Thousand Pounds for Provisions, and ordered the Money to be borrowed on Interest. And at the last Sitting, when the Governor refused to pass our Bill for giving Twenty-five Thousand Pounds to the King’s Use, he may be pleased to remember, that he sent us down a Message, in which, after the Reason given for not passing the Bill, there are these Words; “As this is a Time of imminent Danger, and the Forces, raised and destined for the Service of the Colonies, must wait the Supplies from this Province, I again intreat you to fall upon some other Method of raising Money, that we may not lose this happy Opportunity of recovering his Majesty’s Dominions now invaded by the French King.” The House accordingly fell on this other Method; they gave Ten Thousand Pounds of the Money in their Power to the King’s Use; they appointed a Committee to purchase the Provisions required, and impowered them to draw for the Sum on the Treasurer or Trustees of the Loan-Office, as had been usual; with this only Difference, that as former Draughts were payable on Sight, and therefore bore no Interest, these being payable in a Year, were to bear Interest; and in the mean time the outstanding Money was ordered to be got in, that the Draughts might be punctually discharged. Money’d Men, knowing the Goodness of the Fund, and confiding in the Justice and Punctuality of the Assembly, which has always honourably discharged the Publick Debts, have voluntarily furnished the Committee with Cash for these Draughts, which they have laid by in their Chests to receive in Time the Interest. Thus the King’s Forces have been expeditiously supply’d, the People have Time to pay off their Debts to the Publick, and no one is oppressed, distressed or injured; nor is any Encroachment made on the Powers of Government, or any Thing done that has not been usual, or which the Assembly are not by Law impower’d to do. Yet this is what the Governor represents as “creating Bills of Credit, and issuing them in Lieu of Money, without the Approbation of the Government;” by which, Persons unacquainted with the Fact, might understand we had been making Paper-Money, and issuing it on Loan, or in some other Manner, to produce an Advantage to ourselves, and attempted to make it a legal Tender without the Governor’s Assent, &c. all which is mere Misrepresentation or Misapprehension, as will appear by the Resolves themselves, to which we beg Leave to refer. After this Explanation of our Conduct, we believe it will clearly appear, that the Governor’s Insinuation, as if we had used Powers dangerous to the Government, is as groundless as it is unkind.
The other Charges, of “denying the Governor Access to our Journals, and printing the Secretary of State’s Letters,” having been made and answered in former Messages between the Governor and the House, we think it unnecessary to take any further Notice of them here. But we are surprized to find, that after having effectually given Fifteen Thousand Pounds, in Provisions and other Necessaries for the King’s Forces, maintained at so great an Expence our Indian Allies, establishing a constant regular Post through Two Hundred Miles of Country, merely for the Service of the Army, and advanced a considerable Sum to make a long and Chargeable Road through the Wilderness and Mountains to the Ohio, for the Use of the King’s Forces, the whole Expence of which we have engaged to defray, we should still be flatly told by the Governor, “That he is convinced, from the whole Tenor of our Behaviour, that we have no Design to contribute any Thing towards the Defence of this Country.”
The Governor is pleased further to censure us, for not desiring a Conference on the Bill to prevent the Importation of Germans, or other Passangers, in too great Numbers in one Ship or Vessel, and to prevent the Spreading of contagious Distempers, &c. We own that it is sometimes practised, when the Governor and Assembly differ in Judgment concerning a Bill, to request a Conference, if there be any Hope by such a Conference to obtain an Agreement; but we being, from many Circumstances attending the Bill, without such Hope at present, contented ourselves with laying before the Governor, in a Message, our Reasons for not agreeing to his proposed Amendments, and submitted those Reasons to his Consideration; the Bill may still be resumed, and a Conference entered into at a future Session, if there should be any Prospect of Success. If our Proceeding was irregular, which we think it was not, the Governor may be pleased to remember, he himself set us a more irregular Example at our last Sitting, when we presented him the Bill for granting Twenty-five Thousand Pounds to the King’s Use; for he neither proposed any Amendment, nor desired any Conference, nor would return us our Bill (when we expresly sent for it to be re-considered) according to the constant Custom in this Government, but only acquainted us, that “it being a Bill of a very extraordinary Nature, he would send it Home to the Ministry,” which we hope he has accordingly done, as we believe it will be found, however the Governor may have misapprehended it, to have nothing extraordinary in its Nature, or inconsistent with our Duty to the Crown, or assuming more than our just Rights and Privileges.
On the whole; while we find the Governor transforming our best Actions into Crimes; and endeavouring to render the Inhabitants of Pennsylvania odious to our gracious Sovereign and his Ministers, to the British Nation, to all the neighbouring Colonies, and to the Army that is come to protect us; we cannot look upon him as a Friend to this Country. We are plain People, unpractised in the Sleights and Artifices of Controversy, and have no Joy in Disputation. We wish the Governor the same Disposition; and when he shall, as we hope he will, on better Consideration, alter his Conduct towards us, and thereby convince us that he means well to the Province, we may then be able to transact the Publick Business together with Comfort both to him and ourselves; of which till then we have small Expectation.
